DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Species C in the reply filed on 08/03/2022 is acknowledged.  The traversal is on the grounds that claims 16 and 20 do not include the features recited that were relied upon to necessitate the restriction requirement.  Applicant’s arguments with respect to claims 16 and 20 are persuasive and claims 16 and 20 are reinstated for examination as claims 16 and 20 qualify as linking claims as per MPEP 809.  Applicant has not argued the restriction between the device of claims 1-15 and the method of claims 17-19 or the species restriction and the requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 20 recites in part that the conductive layer and the semiconductor device are arranged such that a distance between the 2DEG layer and the substrate is minimized, but this language is indefinite since a minimized distance must be minimized with respect to another variable, e.g. minimum distance while achieving a specified mobility, or a minimum distance while maintaining a continuous 2DEG, otherwise logically the minimum distance must be approximately zero nanometers.  Additionally, one having ordinary skill in the art would not be able to determine whether a particular structure has the distance between the 2DEG and the substrate minimized or not minimized.  Applicant’s specification in paragraph [0082] states:
[0082] The conductive layer 504 can be formed such that a distance 520 between a top surface of the conductive layer 504 and an interface 522 of the first compound semiconductor layer 516 and the second compound semiconductor layer 518 is minimized. In illustrative examples, the thickness of the first compound semiconductor layer 516 can be controlled in order to minimize the distance 520 between the top surface of the conductive layer 504 and the interface 522 between the first compound semiconductor layer 516 and the second compound semiconductor layer 518. In illustrative examples, the distance 520 can be no greater than about 1000 nanometers, no greater than about 800 nanometers, no greater than about 600 nanometers, no greater than about 500 nanometers, no greater than about 400 nanometers, no greater than about 300 nanometers, no greater than about 200 nanometers, or no greater than about 100 nanometers. For example, the distance 520 between the conductive layer 504 and the interface 522 can be from about 50 nm to about 1000 nm, from about 50 nm to about 500 nm, from about 50 nm to about 200 nm, from about 100 nm to about 500 nm, from about 200 nm to about 500 nm, or from about 100 nm to about 300 nm.


    PNG
    media_image1.png
    203
    429
    media_image1.png
    Greyscale

Consequently, for purposes of examination, the language of minimizing the distance is interpreted as a distance of less than 1000 nanometers based upon Applicant’s specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5,9,11,14,16 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by U.S. Patent Application Publication Number 2012/0153300 A1 to Lidow et al., “Lidow”.
Regarding claim 1, Lidow discloses a semiconductor device (e.g. FIG. 4D, FIG. 6) including a back-side field plate (51) to modify an electric field produced by the semiconductor device (i.e. isolate from substrate, ¶ [0009]-[0012],[0015]), the semiconductor device comprising:
a substrate (52, ¶ [0051]) including a conductive layer (51, ¶ [0053],[0054]) disposed in a region of the substrate, the conductive layer comprising at least a portion of the back-side field plate and the conductive layer comprising at least one of a conducting material or a semi-conducting material;
a channel layer (GaN or InGaN layer 64 of layer 54, ¶ [0058]) disposed on a surface of the substrate, the channel layer being comprised of a first compound material having a Group 13 element and Group 15 element (e.g. GaN or InGaN, ¶ [0058]); and
a barrier layer (AlGaN layer 66 of layer 54, ¶ [0058]) disposed on the channel layer, the barrier layer being comprised of a second compound material having a Group 13 element and a Group 15 element (i.e. AlGaN).

Regarding claim 2, Lidow discloses the semiconductor device of claim 1, and Lidow further discloses wherein:
the conductive layer (51) includes at least one of an n-type dopant (¶ [0054]), a p-type dopant (¶ [0053]);
the barrier layer (66) includes aluminum gallium nitride (AlGaN) (¶ [0058]);
the substrate (52, ¶ [0051]) is comprised of at least one of Si, SiC, sapphire, aluminum nitride (AIN) (¶ [0051]); and
the channel layer (64) includes GaN (¶ [0058]).

Regarding claim 3, Lidow discloses the semiconductor device of claim 1, and Lidow further discloses wherein the region that includes the conductive layer (51) is adjacent to a surface of the substrate (52) or forms a surface of (as pictured in either FIG. 4D or FIG. 6) the substrate (52).

Regarding claim 4, Lidow discloses the semiconductor device of claim 1, and Lidow further discloses wherein the barrier layer (66) and the channel layer (64) comprise a compound semiconductor layer (AlGaN/GaN stack) and the compound semiconductor layer includes a gate region (under 57), a source region (e.g. under 55), and a drain region (e.g. under 56), and the semiconductor device comprises:
a gate electrical contact (57, ¶ [0052]) coupled to the gate region;
a source electrical contact (55, ¶ [0052]) coupled to the source region; and
a drain electrical contact (56, ¶ [0052]) coupled to the drain region.

Regarding claim 5, Lidow discloses the semiconductor device of claim 4, and Lidow further discloses wherein the gate electrical contact (57), the source electrical contact (55), and the drain electrical contact (56) are part of a high electron mobility transistor (HEMT) (¶ [0002]-[0004],[0014]).

Regarding claim 9, Lidow discloses the semiconductor device of claim 1, and Lidow further discloses (FIG. 6) wherein the conductive layer (51) is one of a plurality of conductive layers (51,69,68, ¶ [0065],[0066]) that comprise the back-side field plate.

Regarding claim 11, Lidow discloses (e.g. FIG. 5 or FIG. 6) a semiconductor device including a back-side field plate (68,69,51) to modify an electric field produced by the semiconductor device, the semiconductor device comprising:
a substrate (52) including a plurality of conductive layers (68,69,51) disposed in a substrate, a first conductive layer (51) of the plurality of conductive layers being located at a first depth in the substrate and a second conductive layer (69 or 68) of the plurality of conductive layers being located at a second depth in the substrate, the second depth being different from the first depth (different depths as pictured); and 
a compound semiconductor layer (54) disposed on the substrate and the compound semiconductor layer including a channel layer (from FIG. 4D layer 64, ¶ [0058]) and a barrier layer (from FIG. 4D layer 66, ¶ [0058]), the channel layer being comprised of a compound material having a Group 13 element and a Group 15 element (GaN, ¶ [0058]).

Regarding claim 14, Lidow discloses the semiconductor device (FIG. 6) of claim 11, and Lidow further discloses wherein the first conductive layer (51) includes an n-type material (¶ [0065]) and the second conductive material (68) includes an n-type material (¶ [0065]); and
an additional layer (69) including a p-type material (¶ [0065]) is disposed between the first conductive layer (51) and the second conductive layer (68).

Regarding claim 16, Lidow discloses a process to modify an electric field produced by a semiconductor device comprises:
forming a conductive layer (51, ¶ [0053],[0054]) in a region of the substrate (52, ¶ [0051]);
disposing a compound semiconductor layer (54) on the substrate, the compound semiconductor layer including a barrier layer (AlGaN layer 66 of layer 54, ¶ [0058]) and a channel layer (GaN or InGaN layer 64 of layer 54, ¶ [0058]), the channel layer being comprised of a compound material having a Group 13 element and a Group 15 element; and
forming a semiconductor device (HEMT ¶ [0002]-[0004],[0014]) with the compound semiconductor layer;
wherein the conductive layer is configured to modify the electric field produced by the semiconductor device (i.e. isolate from substrate, ¶ [0009]-[0012],[0015]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13,15,20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2012/0153300 A1 to Lidow et al., “Lidow”.
Regarding claim 13, although Lidow anticipates the semiconductor device of claim 11, Lidow fails to clearly state wherein: the first conductive layer (51) includes a p-type material and the second conductive material includes the p-type material; and an additional layer including an n-type material is disposed between the first conductive layer and the second conductive layer.  Rather, Lidow teaches wherein the first conductive layer (51) includes an n-type material (¶ [0065]) and the second conductive layer (68) includes the n-type material (¶ [0065) and an additional layer (69) including a p-type material (¶ [0065]) is disposed between the first conductive layer (51) and the second conductive layer (68), i.e. a n-p-n-p structure.
However, Lidow also states wherein the junction may be a p-n-p-n structure (¶ [0066]) and modifying the structure of Lidow from an n-p-n-p to a p-n-p-n structure would yield the first conductive layer (51) including p-type material,  
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Lidow with a p-n-p-n structure as suggested by Lidow since it has been held in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) that examples of rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
MPEP 2143 states with respect to B. Simple Substitution of One Known Element for Another To Obtain Predictable Results: To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components;
(2) a finding that the substituted components and their functions were known in the art;
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
In the instant case (1) and (2) are addressed above and one having ordinary skill in the art could have substituted the n-p-n-p structure for a p-n-p-n structure and the result would have been a possible and predictable substrate isolation structure.

Regarding claim 15, although Lidow anticipates the semiconductor device of claim 11, Lidow fails to clearly teach wherein the first depth (of layer 51) is from about 10 nm to about 500 nm and the second depth (of 69 or 68) is from about 400 nm to about 2000 nm.
However, Lidow teaches wherein the thickness of isolation layers may be 500-1000 nanometers per every 100 V desired to be blocked (¶ [0079]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Lidow with the first and second depths within the claimed ranges since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the depth determines and is determined by the desired operating and blocking voltages of the device making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.

Regarding claim 20 insofar as definite, Lidow discloses the process of claim 16, and Lidow further discloses wherein a two-dimensional electron gas (2DEG) layer is formed at an interface between the channel layer and the barrier layer (¶ [0004],[0005],[0081]).
Lidow fails to clearly state wherein the substrate is free of divots before disposing the compound semiconductor layer on the substrate and the conductive layer and the semiconductor device are arranged such that a distance between the 2DEG layer and the substrate is minimized.
However, Lidow teaches wherein the layers formed may be flat (¶ [0067]) using a substantially flat substrate (¶ [0075]), and wherein a distance between the 2DEG and the substrate (i.e. thickness of 53) may be as low as 100 nm (¶ [0051]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Lidow using a substrate without divots as suggested by the substantially flat substrate of Lidow in order to form desirably flat layer and with a minimized (e.g. less than 1000 nm) distance between the 2DEG and the substrate since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the distance is determined by the dimensions and materials of the device making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2012/0153300 A1 to Lidow et al., “Lidow”, as applied to claim 1 above, and further in view of U.S. Patent Application Publication Number 2017/0069716 A1 to Roberts et al., “Roberts”, and U.S. Patent Application Publication Number 2014/0091364 A1 to Imanishi et al., “Imanishi”.
Regarding claim 10, although Lidow discloses the semiconductor device of claim 1, Lidow fails to clearly teach wherein a thickness of the channel layer and a nucleation layer disposed adjacent to the channel layer is from about 50 nm to about 500 nm.
Roberts teaches wherein a thickness of a nucleation layer (155, ¶ [0082]) which may be adjacent to a channel layer (170 is optional, ¶ [0090]) is 10 nanometers to 5 microns (¶ [0089]).
Imanishi teaches (e.g. FIG. 7B) forming a channel a layer (31, growing i-GaN ¶ [0119],[0120]) on a substrate (3) with a thickness of about 100 nm (¶ [0120]).
The range of Roberts combined with Imanishi yields a nucleation layer having a thickness from 110 nm to 5,100 nanometers.
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Lidow with the channel layer formed on the substrate as taught by Imanishi since the regrown channel layer improves the mobility of the AlGaN/GaN HEMT (Imanishi ¶ [0120]) and with a nucleation layer as taught by Roberts in order to provide good heteroepitaxial growth, and/or accommodate materials with different lattice constants, and/or adjust for different thermal expansion coefficients (Roberts ¶ [0082]) and with the combined thickness within the claimed range as suggested by the overlapping range of Imanishi together with Roberts since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the thickness is determined by the dimensions and materials o the device making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2018/0175186 A1 to Chen et al., “Chen”, in view of U.S. Patent Application Publication Number 2014/0091364 A1 to Imanishi et al., “Imanishi”.
Regarding claim 11, Chen discloses a semiconductor device (FIG. 8A,8B) including a back-side field plate (350B, ¶ [0080],[0081]) to modify an electric field produced by the semiconductor device, the semiconductor device comprising:
a substrate (110 and 120 and 130, ¶ [0050]) including a plurality of conductive layers (352B, 354B) disposed in a substrate, a first conductive layer (352B) of the plurality of conductive layers being located at a first depth (D1) in the substrate and a second conductive layer (354B) of the plurality of conductive layers being located at a second depth (D2) in the substrate, the second depth being different from the first depth; and 
a compound semiconductor layer (160, ¶ [0059]) disposed on the substrate and the compound semiconductor layer including a barrier layer.
Chen fails to clearly teach wherein the compound semiconductor disposed on the substrate also includes a channel layer, the channel layer being comprised of a compound material having a Group 13 element and a Group 15 element.  Rather, Chen teaches wherein the upper surface of the substrate is the channel layer (130).
Imanishi teaches (e.g. FIG. 7B) forming a channel a layer (31, growing i-GaN ¶ [0119],[0120]) on a substrate (3).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Chen with the channel layer formed on the substrate as taught by Imanishi since the regrown channel layer improves the mobility of the AlGaN/GaN HEMT (Imanishi ¶ [0120]).

Regarding claim 12, Chen in view of Imanishi yields the semiconductor device of claim 11, and Chen further teaches wherein the first conductive layer (352B) is offset laterally from the second conductive layer (354B).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eric A. Ward/               Primary Examiner, Art Unit 2891